Court of Appeals
                                 First District of Texas
                                         BILL OF COSTS

                                          No. 01-15-00531-CV

                                            Elsa Rodriguez

                                                   v.

                                Martin, Disiere, Jefferson and Wisdon

              NO. 2014-50657 IN THE 11TH DISTRICT COURT OF HARRIS COUNTY


   TYPE OF FEE              CHARGES            PAID/DUE                STATUS                PAID BY
     MT FEE                   $10.00           10/09/2015               E-PAID                  ANT
   RPT RECORD                 $175.00          07/11/2015                PAID                   ANT
      FILING                  $175.00          07/02/2015               E-PAID                  ANT
STATEWIDE EFILING             $20.00           07/02/2015               E-PAID                  ANT


  The costs incurred on appeal to the First Court of Appeals Houston, Texas are
                                     $380.00.
                   Court costs in this case have been taxed in this Court’s judgment

         I, Christopher A. Prine, Clerk of the Court of Appeals for the First District of Texas, do hereby
certify that this is a true statement of the costs of appeal in this case.

                                                         IN TESTIMONY WHEREOF, witness my
                                                         hand and the seal of the Court of Appeals for the
                                                         First District of Texas, this December 21, 2015.